TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00380-CV



                                  Alberto Carvajal, Appellant

                                                v.

                 Sunset Logistics, Inc. and Dillon Resources, Inc., Appellees



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 07-737-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Alberto Carvajal, acting pro se, no longer wishes to pursue his appeal and has filed

a motion to dismiss. This Court has confirmed that counsel for appellee does not oppose the motion.

We grant the motion and dismiss the appeal. Tex. R. App. P. 42.3(a).




                                             __________________________________________

                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: September 18, 2008